DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/195,975 was filed on 03/09/2021, and claims foreign prior priority to FR2002456 filed 03/12/2020.

Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 08/09/2022 is
acknowledged.  
Response to Amendment
Applicant’s amendment dated 08/09/2022, in which claim 3 was amended, claims 9-18 canceled, 19-24 added, has been entered.  Claims 1-8 and 19-24 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 23 and 24 are objected to because of the following informalities:  the claims recite “[…] sheet a second surface of the[…]”, which is grammatically incorrect.  The limitation should read, for example, “[…] sheet, and a second surface of the[…]”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 23 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lin (US 20070184578 A1).
Regarding claim 1, Lin discloses an integrated circuit (title), comprising: 
an interconnection part (200, fig 2) including a last metal level (embedded functions and traces under active side, para 0036) and at least one protruding solder element (128) disposed on a connection site (126); 
wherein the connection site includes: 
a first aluminum sheet (108, of Al para 0026) in electrical connection with the last metal level; 
a second aluminum sheet (202, of Al para 0030) disposed between the first aluminum sheet and the protruding solder element; and 
an intermediate bonding layer (114, 116) located between the first aluminum sheet and the second aluminum sheet; 
wherein said intermediate bonding layer is made of a material selected from the group consisting of tantalum and tantalum nitride (114 of Ta para 0042; 116 of TaN para 0038).  

	
    PNG
    media_image1.png
    313
    497
    media_image1.png
    Greyscale

Regarding claim 2, Lin discloses that said intermediate bonding layer is made of a stack of layers (114, 116 are stacked, fig 2).  
Regarding claim 3, Lin discloses that said stack of layers comprises at least one layer of tantalum (114 of Ta para 0042; 116 of TaN para 0038).
Regarding claim 8, Lin discloses a dielectric layer (110, 124) partially coating said first aluminum sheet (108 is covered by 110 124, fig 2), wherein said dielectric layer comprises an opening (112) facing the first aluminum sheet, and wherein the second aluminum sheet extends into the opening (202 extends into 112, fig 2) and further rests on (over) sidewalls of the opening and rests on parts of the dielectric layer covering the first aluminum sheet (aluminum sheets 202 and 108 separated by 110).  
	 Regarding claim 23, Lin discloses that a first surface (bottom of 114 contacting 108) of the intermediate bonding layer is in direct contact with the first aluminum sheet [, and] a second surface (top of 116 contacting 202) of the intermediate bonding layer is in direct contact with the second aluminum sheet.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5, 7, 19-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20070184578 A1) as applied to claim 1 above, and further in view of Lu (US 20160049384 A1).
Regarding claim 4, Lin does not disclose a further intermediate bonding layer located between the first aluminum sheet and the last metal level of the interconnection part.  
However, adhesion layers are often formed between conductive pads and internal metallization layers within the underlying chip, in order to adhere surface level features to the internal metallization layers.  For example, Lu discloses:
 a further intermediate bonding layer (42) located between the first aluminum sheet (44) and the last metal level (30) of the interconnection part.
Because the first aluminum sheet 108 of Lin and the first aluminum sheet 44 of Lu are both surface level conductive pads on the surface of a substrate for the further formation of solder bumps and under-bump metallizations, a person having ordinary skill in the art could simply substitute the substrate 200 of Lu (including capping 40 and via 42) for the substrate 102 of Lin.  This would arrive at the predictable result of providing a substrate having electrical circuits and functions, as disclosed by Lin at e.g. para 0035 and Lu para 0030, with an aluminum pad for underbump metallization adhered thereto, as disclosed by Lin and Lu.  
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image2.png
    488
    745
    media_image2.png
    Greyscale


	Regarding claim 5, the combination of Lin and Lu of claim 4 further discloses that said further intermediate bonding layer (42, Lu) is made of a material selected from the group consisting of tantalum and tantalum nitride (one or more layers of TaN, Ta, para 0038).
	Regarding claim 7, the combination of Lin and Lu of claim 4 further discloses that the interconnection part further includes at least one inter-metal dielectric layer (ILD 106, 108, 110, etc, Lu fig 1a, 5), said at least one inter-metal dielectric layer including a material having a low dielectric constant (low-K dielectric material, Lu para 0019).  
  	Regarding claim 19, the combination of Lin and Lu of claim 4 further discloses that said intermediate bonding layer (114, 116 Lin) is made of a stack of layers.  
Regarding claim 20, the combination of Lin and Lu of claim 4 further discloses that said stack of layers comprises at least one layer of tantalum and at least one layer of tantalum nitride (114 of Ta para 0042; 116 of TaN para 0038, Lin).  
	Regarding claim 21, the combination of Lin and Lu of claim 4 further discloses said interconnection part includes a plurality of metal levels (30, 236a-f, 136, etc, Lu fig 5), and wherein said last metal level is an uppermost metal level of said plurality of metal levels spaced from a semiconductor substrate (30 is uppermost and spaced apart from semiconductor device layers 202, 102 and devices 104, 204, etc, Lu fig 5.).  
Regarding claim 22, the combination of Lin and Lu of claim 4 further discloses said interconnection part includes at least one via (vias 132, 134, etc, Lu fig 5, para 0021), configured to interconnect adjacent metal levels (e.g. via 134 connects at least 132 and 136, Lu fig 1A, etc).  
Regarding claim 24, the combination of Lin and Lu of claim 4 further discloses a first surface of the further intermediate bonding layer (top of 42, Lu fig 5) is in direct contact with the first aluminum sheet (108 Lin fig 2; 44, Lu fig 5) [, and] a second surface of the further intermediate bonding layer (bottom of 42, Lu fig 5) is in direct contact with the last metal level of the interconnection part (bottom of 42 directly contacts 30, Lu fig 5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20070184578 A1) as applied to claim 1 above, and further in view of Huang (US 20200035628 A1).
Regarding claim 6, Lin arguably does not expressly disclose that the protruding solder element is a copper pillar.  (Although Lin does disclose that various system interconnects 128 may be formed in aperture 126, including studs or columns, para 0028).
	However, Huang discloses an interconnect structure wherein:
the protruding solder element (134, fig 5G) is a copper pillar (copper pillar, para 0058).
Because the interconnecting elements 128 of Lin and copper pillars 134 of Huang are both terminal solder connectors, a person having ordinary skill in the art at the time of filing could substitute the copper pillar of Huang for the stud or column 128 of Lin.  This would arrive at the predictable result of forming a suitable solder connector, as disclosed by both Lin and Huang.   
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang US 20110101521 A1 discloses a top-level metallization 12 with a Ta/TaN barrier between the top-level metallization and an aluminum pad 22 for further UBM formation, e.g. fig 1B.
Wu US 20080237854 A1 discloses two aluminum sheets 40, 44, having a Ta/TaN barrier between, e.g. fig 16.

    PNG
    media_image3.png
    273
    546
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    552
    662
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        
/THS/
Examiner, AU 2817